Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2020

                                      No. 04-20-00452-CV

   IN THE INTEREST OF A.L.H., S.S.H., H.R.H., H.L.H., V.A.P., R.J.R., CHILDREN

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02055
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        On September 10, 2020, appellant filed a notice of appeal stating her intent to appeal a
final decree of termination that appellant contends was orally rendered on August 13, 2020. The
clerk’s record does not contain a signed final order terminating appellant’s parental rights. “[A]n
appeal may be prosecuted only from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966).

       Because it appears no final order has been entered in the underlying case, appellant is
ORDERED to show cause in writing no later than October 5, 2020 why this appeal should not
be dismissed for lack of jurisdiction. If appellant fails to timely respond, this appeal will be
dismissed for lack of jurisdiction.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court